UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6714


GARY L. WISE,

                  Plaintiff – Appellant,

             v.

HENRY F. FLOYD, Judge; CAMERON           MCGOWAN   CURRIE,       Judge;
WILLIAM M. CATOE, JR., Judge,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:09-cv-00454-HMH)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and    HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary L. Wise, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary    L.   Wise   appeals   the      district   court's     order

adopting the magistrate judge’s recommendation to dismiss his

claims    against   Defendants    after   a   28    U.S.C.    § 1915A    (2006)

review.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm the district court’s order.                 Wise

v. Floyd, 8:09-cv-00454-HMH (D.S.C. Mar. 25, 2009).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before    the    court    and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                      2